DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in Figure 1, the Network Database(s) are labeled as element 101, however, it appears as one is an input database, and one is an output data base according to the drawing (i.e. the top network database appears to be inputting to the system, whereas the bottom network data base appears to be receiving an output from the system). That said, if the elements are the same (i.e. one database is doing this work, there should be a loop connecting the result generator(s) 114, to the top network database(s), or if they are separate they should be labeled using different reference values, and different names.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 1, “a method for the automatic extraction” should read “a method for automatic extraction”
Claim 1, line 4, “generate a metadata” should read “generate metadata”
Two claims are labeled as claim 6; the first claim, referenced as claim 6 will be referenced in this office action as claim 6(1), whereas the second listed claim 6 according to the claim set filed on 12/7/2020 will be noted in this office action as claim 6(2)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 (and by dependency claims 2, and 4-14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the confidence of the correctness” in line 2. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites, “linking the results information of image analysis and the metadata with referenceable anatomical structures of a human being or an animal within the image.” Further, claim 11, which depends on claim 1, states, “wherein the results information are referenced to structures of an animal or human being within the image.” Thus, the limitation of claim 11 doesn’t further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
“A computer readable medium” as recited is non-delimiting because paragraph 00046 of the detailed specification discloses “The computer system may also include a non-transitory storage medium…”, which is not definitive but rather open-ended.  For remedy, it is recommended that “a computer readable medium” be changed to “a non-transitory computer readable memory”.  See MPEP 2106 and 2106.03 for guidance; see also USPTO Published 2019 Patent Eligibility Guidance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0350919 to Steigauf et al. (hereinafter Steigauf) and further in view of U.S. Patent No. 9,047,539 to Ranjan et al. (hereinafter Ranjan).
Regarding independent claim 1, Steigauf discloses a method for the automatic extraction and processing of data from medical images (abstract, “Systems and methods for processing electronic imaging data obtained from medical imaging procedures are disclosed herein.”… “In an example, a deep learning model is selected for automated image recognition”) by computer instructions executed on one or more processors and at least one interface to an image data archive (Paragraph 0071, “Such features may be embodied by any number of software or hardware forms (including through the use of physical or logical blocks of computer instructions, which may, for instance, be organized as an object, procedure, or function);” Figure 10, element 1002, “processor” and element 1016, “mass storage”), comprising:
generating a metadata for an image (paragraph 0021, “Relevant information and metadata for the imaging procedure may be placed within the image data itself, or within another data store for further access and processing.;” see also paragraph 0022);
selecting an algorithm for image data analysis based on the metadata generated for the image, properties for at least two possible algorithms, and a specification of a specific image analysis to be performed (paragraph 0033, “Additionally, the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208. As one example, an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to images captured from outside a patient's abdomen;” potential algorithms of the heart, and the abdomen are read as 2 possible algorithms);
analyzing the image data with the algorithm selected from the at least two possible algorithms to produce results information (paragraph 0033, “Additionally, the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208. As one example, an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to images captured from outside a patient's abdomen. As another example, the condition detection logic 232 may perform a review of certain conditions based on the type of preliminary medical inquiries, known conditions, or findings indicated within the information of the order data 210.”).
Steigauf discloses “The picture archiving communication system 930 may be used to provide image storage and access features of a Picture Archiving Communication System (PACS)” (paragraph 0073), but fails to explicitly disclose the details as further recited, however Ranjan discloses linking the results information of image analysis and the metadata with referenceable anatomical structures of a human being or an animal within the image (abstract, “A medical images archiver is configured to store a medical image in the medical images database after the medical image has been processed by the processor. The medical images archiver stores the medical image in the database with processing-descriptive metadata that is descriptive of the post-acquisition image processing performed on the medical image by the processor;” the image is associated with the metadata in the storage component; paragraph 0005, “To facilitate making valid comparisons, image information annotations may be stored with the image. Typically, medical images are stored in a database such as a Picture Archive and Communication System (PACS) in a standard format such as the Digital Imaging and Communication in Medicine (DICOM);” annotations are a form of metadata used to associate information with a structure within the image, and further medical image is read as being associated with a human patient);
and displaying the results linked to the anatomical structure (paragraph 0029, “In one approach, the output of each image processing operation may be stored in the PACS database 30 together with the concatenation of metadata descriptive of all processing operations performed up to the time that the processed image is stored”… “the final processed image output by the sequence is stored in the PACS database;” images stored in a PACS database are stored for retrieval ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ranjan in order to store medical images and metadata relevant to medical images (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Ranjan in the combination further comprising: filtering the image by matching the metadata against filter criteria (paragraph 0040, “As another application, the query engine 40 may be configured to retrieve a relevant medical image from the PACS database 30, as already described, and to retrieve relevant medical information other than images from the EPR database 22 or from another medical information database, based on a similarity of the processing-descriptive metadata for the relevant medical image and the processing-descriptive metadata for the relevant medical information other than images;” querying the metadata of the medical images, is read as filtering the images which match the metadata).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses further comprising: evaluating the results information by comparison with value ranges or thresholds indicative of the confidence of the correctness (paragraph 0035, “The machine learning system 230 may be used to generate an indication of one or more medical conditions detected from image data, and generate associated details and launch processing activities for such medical conditions. The details for such medical conditions may include a confidence level for the presence of certain conditions ( e.g., a score that corresponds to a level of recognition of whether certain conditions are detected), identification of specific features or areas in the image in which certain conditions are detected or likely to occur, identification of images in the study in which certain conditions are detected or likely to occur, and similar identifications and indications;” a confidence level, is read as comparison with value ranges indicative of confidence).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Ranjan in the combination further discloses wherein the medical images are enriched with embedded metadata derived by analysis of contents of the medical images (paragraph 0028, “The processor 60 is also configured to define an archiver 70 that adds image header information or other metadata annotations descriptive of the processing operations 62, 64, error analyses 66, and other processing 68 performed by the processor 60.”).
Steigauf in the combination further discloses the use of artificial intelligence to determine further data about an image (paragraph 0017, “However, it will be apparent that the role of the machine learning algorithms that are applied, used, and configured in the presently described medical imaging workflow and analysis activities may be supplemented or substituted by any number of other algorithm-based approaches, including variations of artificial neural networks, learning capable algorithms, trainable object classifications, and other artificial intelligence processing techniques.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein the medical images are enriched with metadata from other data sources (paragraph 0031, “the system operations diagram 200 is depicted as including image data 206 and order data 210 originating from data of a medical imaging procedure (produced from an imaging modality 202 or a data store 203 at one or more medical imaging facilities 201);” Figure 2, element “medical imaging facilities and image source(s);” image data includes the image metadata, combing from multiple medical facilities).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein, in the selecting of the algorithm for image analysis, the selection is based on a stored association between an analysis task and the algorithm (paragraph 0033, “Additionally, the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208. As one example, an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to images captured from outside a patient's abdomen;” Figure 2, element 240, “trained image recognition model;” it is inherent and necessitated by a trained model that there is an association between the task, the input, and the output (i.e. decision). Thus, there would inherently be an association between the image metadata input, the model selected, and the model applied.).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein, in the selecting of the algorithm for image analysis, the selection is based on a stored association between an analysis task and the metadata of the image (paragraph 0033, “Additionally, the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208. As one example, an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to images captured from outside a patient's abdomen;” Figure 2, element 240, “trained image recognition model;” it is inherent and necessitated by a trained model that there is an association between the task, the input, and the output (i.e. decision). Thus, there would inherently be an association between the image metadata input, the model selected, and the model applied.).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein the at least two possible algorithms include: Al algorithms (paragraph 0017, “However, it will be apparent that the role of the machine learning algorithms that are applied, used, and configured in the presently described medical imaging workflow and analysis activities may be supplemented or substituted by any number of other algorithm-based approaches, including variations of artificial neural networks, learning capable algorithms, trainable object classifications, and other artificial intelligence processing techniques.”), computer vision (paragraph 0017, “However, it will be apparent that the role of the machine learning algorithms that are applied, used, and configured in the presently described medical imaging workflow and analysis activities may be supplemented or substituted by any number of other algorithm-based approaches, including variations of artificial neural networks, learning capable algorithms, trainable object classifications, and other artificial intelligence processing techniques;” computer vision is a method of AI that trains computers to capture and analyze information from images (and videos), and further would be a variation of artificial neural networks), segmentation, registration, trigonometry, vector algebra, optimization functions, and/or digitally reconstructed radiographic image projection (DRR). 	Further, though segmentation, registration, trigonometry, vector algebra, optimization functions, and digitally reconstructed radiographic image projection (DRR) are not explicitly stated by Steigauf, Steigauf does disclose that other artificial intelligence processing techniques can be included (paragraph 0017). Being that the other alternatives enumerate can be combined with artificial intelligence, and are techniques well known in the art, it would be obvious to one of ordinary skill in the art at the time of the claimed invention to use alternate algorithmic forms for processing.
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein the results information of the algorithm are associated with a metric suitable for assessing a correctness of the results information (paragraph 0035, “The machine learning system 230 may be used to generate an indication of one or more medical conditions detected from image data, and generate associated details and launch processing activities for such medical conditions. The details for such medical conditions may include a confidence level for the presence of certain conditions ( e.g., a score that corresponds to a level of recognition of whether certain conditions are detected), identification of specific features or areas in the image in which certain conditions are detected or likely to occur, identification of images in the study in which certain conditions are detected or likely to occur, and similar identifications and indications.”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein the results information are referenced to structures of an animal or human being within the image (paragraph 0020, “example, the imaging device 120 may capture image data associated with a subject 122 (e.g., a patient);” being that the subject is a patient that is imaged, the metadata associated with the image is inherently associated with the human).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein a permissible range of values for the results information is limited (paragraph 0035, “The machine learning system 230 may be used to generate an indication of one or more medical conditions detected from image data, and generate associated details and launch processing activities for such medical conditions. The details for such medical conditions may include a confidence level for the presence of certain conditions (e.g., a score that corresponds to a level of recognition of whether certain conditions are detected);” a confidence level can only range from 0 to 100, read as no confidence to complete confidence – thus the values of the results are limited).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses a system for an automated analysis of medical images (abstract, “Systems and methods for processing electronic imaging data obtained from medical imaging procedures are disclosed herein.” … “In an example, a deep learning model is selected for automated image recognition”), comprising:
a computer including memory (Figure 10, element 1004, “main memory”), a processor (Figure 10, element 1002, “processor”), and an external interface suitable to establish a connection to at least one external computer system for exchanging medical image data (Figure 10, element 1008, “bus/interconnect”), 
wherein the computer includes program instructions, loaded through the external interface or from storage media of the computer (paragraph 0016, “These steps may be implemented by electronic (e.g., computer-implemented) operations in specialized software that control the operation of an overall system, through data operations at client and server computers, network communications, and related processing and messaging functions”), that when executed implement the method according to claim 1 (see claim 1).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses A computer readable medium including computer readable instructions (paragraph 0078, “The storage device 1016 includes a machine-readable medium 1022 on which is stored one or more sets of data structures and instructions 1024 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein”) that when executed perform the functions of claim 1 (see claim 1).

Claim(s) 6(1) is rejected under 35 U.S.C. 103 as being unpatentable over Steigauf in view of Ranjan as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0034176 to Lord et al. (hereinafter Lord).
	Regarding dependent claim 6(1), the rejection of claim 1 is incorporated herein. Additionally, Steigauf and Ranjan in the combination as a whole fail to explicitly disclose wherein, in generating the metadata, image-based textual data is analyzed and standardized through optical character recognition and natural language processing algorithms and output as the metadata.
	However, Lord discloses wherein, in generating the metadata, image-based textual data is analyzed and standardized through optical character recognition (paragraph 0134, “Optical character recognition can be applied for further information (reading the visible text).”) and natural language processing algorithms and output as the metadata (paragraph 0575, “the understanding of meaning gained through NLP techniques can also be used to augment image metadata with other relevant descriptors--which can be used as additional metadata in the embodiments detailed herein.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lord in order to improve cognitive computing, devices that can see or hear, and infer a user’s desired in the sensed context (paragraph 0013).

Claim(s)  6(2) is rejected under 35 U.S.C. 103 as being unpatentable over Steigauf in view of Ranjan as applied to claim 1 above, and further in view of U.S. Publication No. 2006/0061595 to Goede et al. (hereinafter Goede).
Regarding dependent claim 6(2), the rejection of claim 1 is incorporated herein. Additionally, Steigauf in the combination further discloses wherein, in generating the metadata, different sources of extracted metadata are jointly analyzed for a final prediction output as the metadata (paragraph 0031, “the system operations diagram 200 is depicted as including image data 206 and order data 210 originating from data of a medical imaging procedure (produced from an imaging modality 202 or a data store 203 at one or more medical imaging facilities 201);” Figure 2, element “medical imaging facilities and image source(s);” image data is read as including metadata, and further the image data is all incorporated in together into the system (i.e. from multiple facilities)).
Steigauf and Ranjan in the combination as a whole fail to explicitly disclose as further recited, however, Goede discloses wherein the metadata is structured in a predefined terminology for subsequent processing (paragraph 0046, “As mentioned, the Symbol may be derived from a lexicon relating to the field in which the author is working. The Symbol may be a lexicon Specific piece of textual information that allows the annotation to be linked to a larger body of information outside the image;” the symbol being specific to the field in which the author is working, is read as the users communicating according to the terminology-based annotations, in that within the field the words and meaning are standard for themt o understand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goede in order to visually annotated healthcare images while preserving the initial image (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,133,546 to Dehmeshki et al. discloses methods of analyzing a medical image to determine values of input parameters from metadata
U.S. Patent No. 5,235,510 to Yamada et al. discloses methods of picture archiving for storing and transferring medical images
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668